Citation Nr: 0525583	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-15 166	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from November 1973 to 
October 1974.  He died in May 2001.  The appellant is the 
veteran's surviving spouse.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the VA Regional Office (RO) in Nashville, 
Tennessee.  At present, after remand for additional 
development in June 2004, the appellant's case is once again 
before the Board for appellate adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on May [redacted], 2001 as a result of fungal 
endocarditis.

4.  At the time of the veteran's death, service connection 
was in effect only for hemorrhoids.  The veteran had no 
pending claims for VA benefits at the time of his death.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A
6+; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has been informed of the 
evidence needed to show entitlement to service connection for 
the cause of the veteran's death via RO letters issued in 
August 2001 and June 2004, the July 2002 rating decision, the 
April 2003 statement of the case (SOC), and the November 2003 
and March 2005 supplemental statements of the case (SSOCs).  
In addition, the RO letters issued in August 2001 and June 
2004; and the April 2003 SOC provided the appellant with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the appellant's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  By the informational letters, the rating decision, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an August 2001 RO letter, the appellant 
was given notice of the VCAA requirements, which was prior to 
the initial July 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the August 2001 RO letter properly notified 
the appellant of the evidence required to substantiate her 
claim of service connection for the cause of the veteran's 
death.  In addition, the reasons and bases of the July 2002 
rating decision, the April 2003 SOC, and the November 2003 
and March 2005 SSOCs specifically explained to the appellant 
what the evidence must show in order to establish service 
connection for the cause of the veteran's death.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [her] possession that pertains" to her claim, 
nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's August 2001 letter informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the April 2003 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession. 

In this case, the veteran's death certificate shows that he 
died on May [redacted], 2001 as a result of fungal endocarditis.  At 
present the appellant contends that the cause of the 
veteran's death was secondary to the veteran's in-service 
treatment for tinea pedis.  In the alternative, the appellant 
contends the veteran's cause of death was otherwise related 
to his active service.

With respect to the applicable law, service connection for 
the cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2004).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be presumed for 
certain chronic disorders if manifested within one year of 
separation from service, or other applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

In this case, the record certified to the Board for appellate 
review includes service medical records which are negative 
for any complaints or treatment related to fungal 
endocarditis during active service.  The service medical 
records, however, show that the veteran was treated for 
chronic bilateral tinea pedis, immature personality, and 
marital maladjustment during service. 

The post-service medical evidence includes records dated in 
1976 from J. Langston, M.D., which indicate the veteran was 
treated for low back sprain and right shoulder pain, later 
diagnosed as suprascapular nerve impingement syndrome.

Treatment records from the Houston and Nashville VA Medical 
Centers dated from 1993 to 1995 describe the treatment the 
veteran received over time for various disorders, including 
opioid dependence, history of polysubstance abuse, joint 
pain, and arthritis.

Records from the Cumberland Heights Treatment Center dated in 
2000, and the Middle Tennessee Treatment Center dated from 
2000 to 2001 describe the veteran was treated for narcotic 
dependence, withdrawal syndrome, and opioid dependence.

Records from the Nashville Foot Group dated in 2001 note the 
veteran was treated for hammer toes, corns, severe mycotic 
toenails, and hyperkeratotic lesions. 

Treatment records from the Baptist Hospital and C. Rutland, 
M.D., dated from 1997 to 2001 show the veteran was treated 
for lumbar and cervical spine problems, and for aortic valve 
endocarditis.  Specifically, the Board notes that a May [redacted], 
2001 discharge summary report indicates that the veteran was 
a 47 year old male, who was admitted on May [redacted], 2001 for 
increased shortness of breath and chest pain.  On evaluation, 
he appeared to have mild dyspnea and chest pain which was not 
typical of cardiac pain.  He had a faint murmur, which 
appeared to be holosystolic.  An echocardiogram was obtained, 
and showed a large vegetation on the aortic valve.  He was 
hospitalized for an apparent bacterial endocarditis.  After 
several days of studies/evaluations, it was determined that 
the veteran had aortic valve endocarditis, and cultures were 
positive for yeast.  A cardiac catheterization revealed 
normal coronary arteries with severe aortic insufficiency.  
As a result, the veteran was taken to surgery on May [redacted], 2001, 
where he underwent an aortic valve replacement.  He was 
placed on the care path, however, he developed postoperative 
mediastinal hemorrhage, and was returned for re-exploration 
the following day on May [redacted], 2001.  Following this, the 
veteran remained critically ill, and his level of 
consciousness deteriorated.  Computed tomography (CT) scan 
showed a large pericardial effusion, and he remained in 
septic shock likely from a nosocomial bacteria.  In spite of 
medical efforts, the veteran continued to deteriorate until 
his demise on May [redacted], 2001.

Lastly, a December 2004 VA medical expert opinion report 
indicates that, the expert reviewed the veteran's claims 
folders and charts.  Following a lengthy description of the 
veteran's medical history up until his death, the expert 
indicated that it was his opinion that there was no 
relationship between the veteran's service connected tinea 
pedis and the fungal endocarditis which he developed.  In 
this respect, the Board notes that, at the time of the 
veteran's death, service connection was in effect only for 
hemorrhoids.  The veteran had no pending claims for VA 
benefits at the time of his death.  However, the service 
medical records show he was in fact treated for tinea pedis 
during service.

The December 2004 VA medical expert report further notes that 
the veteran was treated for tinea pedis while in the service, 
and that per the service medical records, this condition 
improved.  In addition, the veteran had a long standing heart 
murmur, per the veteran's cardiologist and admitting 
physician.  All of the veteran's symptoms occurred after the 
patient had foot surgery, which could have been a 
precipitating factor for his fungal endocarditis.  However, 
the exact source of the infection could not be determined.  
Moreover, the expert noted that in no way the in-service 
tinea pedis could have caused fungal endocarditis.

Upon a review of the evidence, the Board finds that there is 
no objective evidence that the veteran had fungal 
endocarditis during service or other related symptomatology 
during active service.  Simply put, there is no evidence that 
the veteran's fungal endocarditis is in any way related to 
service.  In addition, the Board notes that the death 
certificate does not indicate that there were other 
significant conditions affecting the cause of death.  And, 
the record is clear that, at the time of his death, service 
connection was in effect only for hemorrhoids, and that the 
veteran had no pending claims for VA benefits.  As such, the 
veteran had no service-connected disabilities that could have 
resulted in the immediate or underlying cause of death or 
have been etiologically related to the cause of his death.

The Board notes that one of the appellant's contentions is 
that the veteran's cause of death was the result of his in-
service symptomatology for tinea penis, which the Board notes 
is not a service connected disability.  In this respect, the 
December 2004 VA medical expert opinion clearly indicates 
that, in the expert's opinion, there was no relationship 
between the in-service tinea pedis and the fungal 
endocarditis which he developed.

In sum, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


